                Case 2:20-cv-00661-BJR Document 63 Filed 11/10/20 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8                                                )
     GERMACK,                                     )
 9                                                )       CASE NO. 2:20-cv-00661-BJR
                           Plaintiff,             )
10                                                )       SCHEDULING ORDER
                           v.                     )
11                                                )
     DENTISTS INSURANCE COMPANY                   )
12                                                )
                           Defendant.             )
13

14
            The Court having ordered consolidation by insurance group in related cases involving
15
     similar claims for business insurance coverage as a result of the COVID 19 pandemic, orders as
16
     follows:
17

18          The attorneys in this case shall consult with the attorneys in the other business insurance

19   cases so as to prepare a briefing schedule to address common questions of coverage and exclusions
20   and the filing of amended complaints, if required. In determining such a schedule, the attorneys
21
     shall ensure that briefing on any future dispositive motions is ripe for Court review at the same
22
     time and shall seek to avoid duplication wherever possible. All discovery in this case is stayed
23
     until such time as the Court rules on the motions. Defendant insurance companies have agreed to
24

25   provide certified copies of the relevant insurance policies to the Plaintiffs. If a party requires

                                                      1
               Case 2:20-cv-00661-BJR Document 63 Filed 11/10/20 Page 2 of 2




     discovery, that party may request a lifting of this stay for limited and specific purposes. The Parties
 1
     shall inform the Court as to their proposed schedule no later than Monday, November 23, 2020.
 2

 3

 4          DATED this 10th day of November, 2020.
 5
                                                            _______________________________
 6
                                                            BARBARA J. ROTHSTEIN
 7                                                          UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                       2
